The judgment is affirmed, for the reasons expressed in the opinion below excepting that portion dealing with the authority to regulate by zoning the use of vacant lands in general. Since the land in dispute is to be used in conjunction with presently owned yards and buildings of the appellant, both premises are regarded as a unit and subject to the prevailing zoning restrictions.
For affirmance — THE CHIEF JUSTICE, BODINE, HEHER, WACHENFELD, BURLING, JACOBS, WELLS, DILL, FREUND, McLEAN, JJ. 10.
For reversal — THE CHANCELLOR, SCHETTINO, JJ. 2. *Page 604